Citation Nr: 0812777	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral pes planus. 

2.  Entitlement to an increased (compensable) rating for 
right ankle arthritis. 

3.  Entitlement to an increased rating for service-connected 
left knee arthritis, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
left knee subluxation, currently rated 10 percent disabling.

5.  Entitlement to service connection for hearing loss of the 
right ear.

6.  Entitlement to service connection for mood disorder, to 
include as secondary to service-connected left knee 
disability.  

7.  Entitlement to service connection for left ankle 
condition.

8.  Entitlement to service connection for right knee 
arthritis.

9.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and October 2007 rating 
decisions by the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A hearing before a decision review officer at the RO was 
conducted in August 2006.  In correspondence received in 
February 2007, the veteran withdrew his claims for service 
connection for post-traumatic stress disorder (PTSD) and 
right hip arthritis.  A hearing at the RO before the 
undersigned was conducted in February 2008.  At the hearing, 
he withdrew his appeal regarding entitlement to service 
connection for hearing loss of the left ear.

Increased ratings for bilateral pes planus, right ankle 
arthritis, left knee arthritis, and left knee subluxation; 
service connection for hearing loss of the right ear, left 
ankle condition and right knee arthritis; and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
veteran's mood disorder was caused by his service-connected 
left knee disability.  


CONCLUSION OF LAW

A mood disorder is proximately due to or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the favorable nature of the Board's decision on the 
mood disorder issue, which constitutes a compete grant of the 
benefit sought, there can be no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Analysis

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1110, 1112.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is also granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

The record well documents that the veteran has a current mood 
disorder.  The veteran notes that he did not have a mood 
disorder in service, but contends that the condition was 
caused by his service-connected left knee disability. 

Several VA mental health clinic treatment notes (August 2006 
and January 2007) opined that the pain and disability from 
his service-connected conditions caused his mood disorder.  
There is no evidence of record to the contrary.

In view of these opinions, service connection for a mood 
disorder, as secondary to service-connected left knee 
disability, is warranted.


ORDER

Entitlement to service connection for mood disorder, as 
secondary to service-connected left knee disability, is 
granted.  


REMAND

The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The orthopedic examinations of record are inadequate to 
decide the orthopedic claims.  The veteran noted at his 
February 2008 hearing that, although he is wheelchair bound, 
he will make every attempt to comply with the examiners' 
requests during the additional examinations.  

Regarding the veteran's claim for hearing loss of the right 
ear, he contends that inservice noise from tanks caused this 
condition.  He noted that he was given an audiogram in 
service which showed hearing loss of the right ear.  He also 
noted that he was not exposed to high levels of noise post 
service.  

On inservice evaluation in July 1982, pure tone thresholds, 
in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
35
35
30
35
35

On discharge examination in September 1983, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
30
20
15
15
15

On VA audiological evaluation in January 2006, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
20 
25 
45
50 
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner stated that it was not 
likely that the veteran's moderate sensorineural hearing loss 
of the right ear is related to noise exposure during service 
based on the audiological findings on the veteran's 
separation examination.  The examiner stated that the 
veteran's hearing loss of the right ear occurred after 
service. 

The veteran should be provided another audiological 
examination which considers whether inservice noise exposure 
caused his hearing loss.  

His appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as an increased rating or a grant of service 
connection for a disability could affect the outcome of the 
TDIU claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Further consideration of the TDIU claim must be deferred to 
avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
report where he has received treatment 
for bilateral pes planus, right ankle 
arthritis, left knee arthritis, and left 
knee subluxation, hearing loss of the 
right ear, left ankle condition, and 
right knee arthritis, not currently of 
record, and records from those sources 
should be requested.  He should also 
submit any medical evidence regarding his 
unemployability. 

2.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination.  The veteran's claims 
folder, and a copy of this remand, must 
be made available to the examiner for 
review in connection with the 
examination.  All necessary tests should 
be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to each of the 
following:

A.  Regarding the veteran's knees, the 
examiner should comment on whether there 
is recurrent subluxation or lateral 
instability of the knees.  If so, is it 
slight, moderate, or severe in degree?

B.  Regarding the veteran's knees, and 
ankles, the examiner should provide 
results of range of motion testing, with 
special consideration as to whether there 
is additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  If possible, any 
such additional functional loss should be 
expressed in degrees of additional 
limitation of motion.

C.  Regarding the veteran's bilateral pes 
planus:

i.  Is there objective evidence of 
deformity of the veteran's feet, such as 
pronation or abduction?

ii.  Does the veteran have pain on 
manipulation and use of his feet?

iii.  Is there swelling on use of the 
veteran's feet?

iv.  Does the veteran have callosities on 
his feet?

v.  Does the veteran have tenderness of 
the plantar surface of his feet?

vi.  Does the veteran have marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation of his 
feet?

vii.  Does the veteran use orthopedic 
shoes or appliances for his pes planus, 
and, if he does, is his condition 
improved by such use?

viii. Provide a statement regarding the 
overall degree of the veteran's pes 
planus.

D.  Regarding his left ankle and right 
knee arthritis, opine whether any current 
condition is at least as likely as not 
(50 percent probability or more), 
incurred in or aggravated by service, or 
within one year of separation from 
service.  

3.  Schedule the veteran for VA 
audiological testing and evaluation, to 
address the likely etiology of the 
current hearing loss of the right ear.  
The examiner must be provided with the 
veteran's claims file and a copy of this 
remand for review.  Audiological test 
results should be reported to allow for 
application of pertinent VA regulations.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that current hearing loss is 
causally related to service, to include 
noise exposure during service.  The 
examiner should particularly address the 
significance of the audiometric test in 
July 1982, which shows hearing loss 
sufficient for VA purposes.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


